38 U.S. 459 (1839)
13 Pet. 459
RICHARD RAYNALL KEENE
vs.
WARREN WHITTAKER AND OTHERS.
Supreme Court of United States.

Mr. Justice WAYNE delivered the opinion of the Court.
This case has been brought to this Court on an agreed statement of facts, without any of the proceedings in the Court below being in the record.
It cannot appear therefore that this Court has jurisdiction of the case; which is essential before it can give its judgment in any cause.
We refer also to the eleventh and thirty-first rules of this Court. The eleventh is as follows. "It is ordered by this Court, that the clerk of the Court to which any writ of error shall be directed, may make return of the same, by transmitting a true copy of the record, and of all proceedings in the cause, under his hand, and the seal of the Court."
The thirty-first rule is: "No cause will hereafter be heard, until a complete record, containing in itself, without references aliunde, all the papers, exhibits, depositions, and other proceedings, which are necessary to the hearing, shall be filed.
The Court orders this case to be dismissed.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the eastern district of Louisiana; and it appearing upon an inspection of the papers filed in the case, that it has been brought here upon an agreed statement of facts, without any of the proceedings in the Court below being in the record. Whereupon it is adjudged and ordered by this Court that this cause be, and the same is hereby, dismissed with costs.